Citation Nr: 1541603	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  09-20 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.  


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from February 1943 to March 1946.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The record before the Board consists of the Veteran's paper claims file and electronic records in Virtual VA. 

FINDINGS OF FACT

No hearing loss disability was present within a year of separation from service and no current hearing loss disability is related to service.  


CONCLUSION OF LAW

The criteria for service connection of bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in June 2008, prior to the initial adjudication of the claim.  

The record also reflects that all available service records and post-service medical evidence have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  A hearing was scheduled before a Veterans Law Judge in May 2015, but the Veteran failed to report.  He has not provided a reason for his failure to report or requested that a new hearing be scheduled.  He was scheduled for an examination in 2012 but failed to report.  He has not provided a reason for his failure to report or requested that a new examination be scheduled.  As such, the Board will proceed with adjudication of the claim based upon the evidence of record.  

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such organic disease of the nervous system, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 
Evidence of a current hearing loss disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above, and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App.

Factual Background and Analysis

The Veteran's DD-214 indicates that the Veteran served in the European Theater of Operations from February 1944 to March 1946, that the Veteran's military occupational specialty was chief clerk, and that he did not participate in any battles or campaigns.  

September 1945 and March 1946 examination records reveal that there was no ear abnormality and that hearing was normal on testing

An August 2006 audiology record reveals the Veteran's history of a sudden loss of left ear hearing the previous month.  The Veteran explained that his hearing aid was no longer strong enough.  Examination revealed hearing loss, as defined by VA.  

Service connection is not warranted for hearing loss because there is no competent and probative evidence linking the hearing loss disability to service.  The service treatment and examination records do not reveal any finding or history indicative of hearing loss, and there is no evidence that it was manifested to a compensable degree within one year after the Veteran's discharge from service.  In this regard, the Board notes that although the Veteran has reported using hearing aids since approximately 1948/50, with hearing impairment prior to the procurement of hearing aids, he has not specifically alleged hearing impairment within a year of separation, let alone hearing loss which manifest to a compensable degree within a year of separation.  Furthermore, there is no competent evidence linking the current hearing loss to a disease, injury or event in service.  There is no medical evidence of such a link, and although the appellant might believe that his hearing loss is related to service, the record does not suggest the appellant, who is a layperson, is competent to make that determination.  
 
Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  


ORDER

Service connection for bilateral hearing loss disability is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


